Title: I. Preliminary Form of Deed of Cession, [13 February 1784]
From: Jefferson, Thomas
To: 

 [13 Feb. 1784]
          To all who shall see these presents we [here name the delegates] the underwritten, delegates for the Commonwealth of Virginia in the Congress of the United states of America, send greeting.
          Whereas the General assembly of the Commonwealth of Virginia at their sessions begun on the 20th. day of Octob. 1783. passed an act intituled ‘an act to authorize the delegates &c. in these words following to wit ‘Whereas the Congress &c. [reciting the act verbatim]
          And whereas the said General Assembly by their Resolution of June 6th. 1783. had constituted and appointed us the said A.B.C.&c. delegates to represent the said Commonwealth in Congress for one year from the first Monday in November then next following, which resolution remains in full force
          Now therefore know ye that we the said A.B.C.&c. by virtue of the power and authority committed to us by the act of the said General assembly of Virginia before recited, and in the name and for and on behalf of the said Commonwealth do by these presents convey, transfer, assign and make over unto the United states in Congress assembled for the benefit of the said states, Virginia inclusive, all right, title and claim as well of soil as of jurisdiction which the said Commonwealth hath to the territory or tract of country within the limits of the Virginia charter, situate, lying and being to the Northwest of the river Ohio, to and for the uses and purposes and on the conditions of the said recited act.
          In testimony whereof we have hereunto subscribed our names and affixed our seals in Congress the day of in the year of our lord 1784. and of the independance of the United states the eighth.
          Signed, sealed anddelivered in presence of
        